UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 25, 2011 OR o TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-15611 iPARTY CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 76-0547750 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 270 Bridge Street, Suite 301, Dedham, Massachusetts (Zip Code) (Address of Principal Executive Offices) (781) 329-3952 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company)Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.) Yes o No þ As of August 1, 2011, there were 24,408,594 shares of common stock, $.001 par value, outstanding. iPARTY CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 -1- PART I - FINANCIAL INFORMATION iPARTY CORP. CONSOLIDATED BALANCE SHEETS (unaudited) June 25, 2011 Dec 25, 2010 ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable Inventories Prepaid expenses and other assets Deferred income tax asset Total current assets Property and equipment, net Intangible assets, net Other assets Deferred income tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and book overdrafts $ $ Accrued expenses Warrant liability Current portion of capital lease obligations Borrowings under line of credit Total current liabilities Long-term liabilities: Capital lease obligations, net of current portion - Deferred rent Total long-term liabilities Commitments and contingencies Stockholders' equity: Convertible preferred stock - $.001 par value; 10,000,000 shares authorized, Series B convertible preferred stock - 1,150,000 shares authorized; 420,408 and 421,218 shares issued and outstanding, respectively at June 25, 2011 and December 25, 2010 (aggregate liquidation value of $8,408,160 at June 25, 2011) Series C convertible preferred stock - 100,000 shares authorized, issued and outstanding (aggregate liquidation value of $2,000,000 at June 25, 2011) Series D convertible preferred stock - 250,000 shares authorized, issued and outstanding (aggregate liquidation value of $5,000,000 at June 25, 2011) Series E convertible preferred stock - 533,333 shares authorized; 296,666 shares issued and outstanding (aggregate liquidation value of $1,112,497 at June 25, 2011) Series F convertible preferred stock - 114,286 shares authorized, issued and outstanding (aggregate liquidation value of $500,000 at June 25, 2011) Total convertible preferred stock Common stock - $.001 par value; 150,000,000 shares authorized; 24,408,594 and 24,294,493 shares issued and outstanding at June 25, 2011 and December 25, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. -2- iPARTY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended For the six months ended June 25, 2011 June 26, 2010 June 25, 2011 June 26, 2010 Revenues $ Operating costs: Cost of products sold and occupancy costs Marketing and sales General and administrative Operating income (loss) ) ) Change in fair value of warrant liability - - Interest income 17 18 40 34 Interest expense ) Income (loss) before income taxes ) ) Income taxes - Net income (loss) $ $ $ ) $ ) Income (loss) per share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted-average shares outstanding: Basic Diluted The accompanying notes are an integral part of these Consolidated Financial Statements. -3- iPARTY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the six months ended June 25, 2011 June 26, 2010 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization Deferred rent ) ) Non-cash stock-based compensation expense Loss on disposal of assets - Non-cash warrant expense ) ) Change in fair value of warrants ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable and book overdrafts Accrued expenses ) Net cash (used in) provided by operating activities ) Investing activity: Purchase of property and equipment ) ) Net cash used in investing activity ) ) Financing activities: Net borrowings (repayments) under line of credit ) Decrease (increase) in restricted cash ) Principal payments on capital lease obligations ) ) Proceeds from exercise of stock options - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash beginning of period Cash end of period $ $ Supplemental disclosure of non-cash financing activities: Conversion of Series B convertible preferred stock to common stock $
